Citation Nr: 0212498	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1975 to 
October 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim seeking 
entitlement to service connection for a psychiatric 
disability, to include PTSD.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD; the examiner has 
related the veteran's PTSD to an in-service personal assault 
during service.

2.  The service medical records show that the veteran was 
seen early in the morning of July 31, 1977, disoriented, and 
complaining that he was attacked by 3 people; his work 
performance deteriorated to the point where he was separated 
from service shortly afterwards.


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § § 3.303; 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that on the veteran's report of 
medical history form from November 1974, the veteran reported 
that he had sustained a head injury in grade school, but that 
it had been mild and he was not hospitalized.  The veteran 
was seen for a small contusion on his left leg in June 1975.  
He was seen for right thigh muscle pain later the same month.  
He was seen for shin splints in June 1975.  He was seen for 
heat rash in July 1975.  He was seen for low back pain in 
September 1975, and underwent physical therapy for it.  He 
was seen for enuresis in February 1976 and again in November 
1976.  It was noted that the veteran had a lifelong history 
of this problem, and that the problem seemed worse when he 
was under increased stress.  

He was seen after being struck on the right side of his nose 
in July 1976.  He was seen for possibly fracturing his right 
foot in April 1977.  The veteran was seen in May 1977 
complaining of pain and swelling in his left testicle 
resulting from pulling metal.  Assessment was possible mild 
epididymis, no hernia.  

The veteran was counseled in July 1977 regarding a problem 
with bedwetting.  He was seen for his enuresis in June and 
July 1977, and the veteran was given an apparatus to assist 
with the problem.  At an examination in July 1977, the 
veteran complained of bed-wetting.  He indicated that he had 
been hospitalized at Ft. Leonard Wood for nose straightening.  

The veteran was brought into the emergency room at the Health 
Clinic in Kitzingen, on July 31, 1977, at 12:50 A. M., 
complaining that he got attacked by 3 people.  His pupils 
were dilated, and his ears were clogged.  He was disoriented, 
and the examiner commented that the veteran had possible 
shock with hysteria.  He was seen in the emergency room at 
the US Army hospital in Wuerzburg, Germany, at 2 A. M. on 
August 1, 1977, complaining that the index finger on his 
right hand hurt and that there was a tender spot on the left 
side of the trunk of his body.  

The veteran underwent a psychiatric evaluation in August 
1977.  The examiner opined that the veteran's enuresis was 
symptomatic of anxiety arousing problems in his developmental 
years.  The examiner concluded that it was noteworthy that 
the veteran's presenting problem existed prior to his 
enlistment.  He was seen for a sore bruised nose in September 
1977.  It was noted that the veteran had been drinking and 
retreated from a fight that had been started by a couple of 
his buddies. 

Service personnel records show that a memorandum was issued 
in September 1977, approving the veteran for separation from 
service due to unsuitability.  Thereafter, the veteran was 
separated from service on October 17, 1977.  A memorandum 
dated that same day instructed that the reason for the 
veteran's separation was "unsuitability-apathy defective 
attitude or inability to expend effort constructively."  

A hospitalization record from the Mental Health Institute was 
submitted from May 1979.  It shows that the veteran was 
hospitalized from March 22, 1979, to May 1, 1979.  It was 
noted that the veteran had abused alcohol and marijuana 
excessively in the past.  It was noted that the veteran 
attempted suicide with an overdose of aspirin in 1976.  
Initial diagnosis was schizophrenia, latent type; alcohol 
addiction; and drug abuse, pot.  Discharge diagnosis was 
alcohol and drug abuse, marijuana.  The veteran was 
prescribed Stelazine.  

At a February 1986 examination by the osteopathic doctor, 
P.F., it was reported that the veteran had an old injury back 
in boot camp when he was stomped and kicked while crawling on 
the ground.  

At a May 1986 VA psychiatric examination, the veteran 
reported that while in boot camp in June 1975, the platoon 
sergeant kicked him in the back.  He stated that at another 
time while in boot camp, he was also hit in the head without 
any loss of consciousness or any after effects.  He reported 
that because of his bedwetting, he had a medical honorable 
discharge.  He reported that he was hospitalized at the 
Independence Mental Health Institute in 1979 for marijuana 
related hallucinations.  It was noted that in 1983, Primary 
Care referred him to psychology for his backache, and he was 
discharged from that clinic the same day with no further 
follow-ups.  He denied any psychiatric treatment or 
hospitalizations otherwise.  Regarding his bedwetting, he 
related it to intoxication, because during service he used to 
binge on alcohol in excess until he blacked out.  Diagnostic 
impression was no major psychiatric illness; drug abuse, in 
remission; and alcohol dependence, in remission.

At a May 1986 VA examination, the veteran stated that in 1975 
while in basic training, he was hit with a boot by a drill 
instructor in the lower back and somewhere on the left side 
of his head.  

Service connection for a low back disability was denied in 
June 1986.  

In the veteran's June 1999 claim, he alleged that he was 
beaten and kicked in basic training by the instructors.  He 
stated that he was terrified of them, and was always afraid 
of what they would do to him if they thought he messed up.  
He stated that he was abused and beaten.  He wrote that he 
started to drink at this time just to get through the day.  
He wrote that he was sent to Germany and developed mental 
problems which caused him to be put out of service.  

In an August 1999 statement, the veteran wrote that he was 
kicked and beaten the first day of basic training by the 
drill sergeants "Douglas" and "Perrins".  He stated that 
this happened about the 4th of June, at the training company 
that was E Company, at Ft. Leonard Wood, Missouri.  

He described getting off of trucks, and being forced to crawl 
on the concrete, and being kicked in the head, and having his 
back stomped on.  He stated that they continued to crawl on 
the concrete and that when they crawled across the manhole 
covers, they received burns from the heat of the steel.  He 
indicated that some people went on sick call, but he did not 
as he was told, he could not.  

He described an incident where he was hit over the head with 
an entrenching tool and had to be restrained.  He stated that 
he was made to do pushups, and was not allowed treatment for 
being hit in the head.  He stated that he started to drink in 
service just to get through it all.  

Treatment records were submitted from the Gannon Medical 
Center from 1999.  Diagnosis in July 1999 was major 
depressive disorder, and PTSD, provisional.  He was 
hospitalized in August 1999, and diagnosed with major 
depression.  

The veteran was afforded a hearing before the RO in April 
2000.  He described having to crawl on concrete during basic 
training when it was extremely hot.  He stated that his drill 
sergeant kicked him in the head and stomped him in the back.  
He stated that he never wet the bed during boot camp.  He 
stated that he was kicked in the head about 5 times when he 
would become semi-conscious.  He testified that when he went 
to Germany, there were about 5 men in a dormitory, and they 
would pick on him for bed-wetting.  He described sexual abuse 
at the hands of someone who spoke Spanish.  He stated that he 
was in and out of blackouts at the time.  He indicated that 
he attempted suicide during service by taking a whole bottle 
of Aspirin.  He testified that he was taking medication from 
VA for his seizures.  He testified that he never was seen for 
his suicide attempt in service, and that he never reported 
the sexual abuse to anyone during service.  

The veteran underwent a VA examination in December 2000.  He 
stated that his PTSD was due to abuse in the military, a 
motor vehicle accident, the fact that his brother committed 
suicide, and the fact that when he was growing up, multiple 
family members were injured on the farm where they lived.  He 
described being beaten up in basic training where he was 
kicked in the head and back and an officer stomped on his 
back.  He said that this type of treatment happened to all 
the members of his unit, and that he was not singled out for 
this treatment.  He stated that for disciplinary action, he 
and other members of his unit were at times required to do 
pushups until they could not continue or do sit-ups until 
their abdomens were sore.  He also described being sexually 
abused while he was in Germany.  He stated that he had been 
drinking heavily and blacked out.  He indicated that one time 
he woke up while being sexually abused, and another time woke 
up just after being sexually abused.  He stated that at least 
one of the episodes was perpetrated by another member of the 
military whom he did not know, but who spoke Spanish.  He 
stated that he had been out at the service club drinking 
prior to the episode, but did not report these episodes of 
sexual abuse until July 1999.  It was noted that the veteran 
had been hospitalized in March 1979 at the Mental Health 
Institute in Independence, Iowa.  

The examiner's impression was dysthymia, alcohol abuse in 
remission, marijuana abuse in remission; borderline and 
histrionic personality traits; and seizure disorder.  The 
examiner commented that he did not find clear objective 
evidence to support a diagnosis of PTSD or sexual assault.  
The examiner commented that while the veteran reported two 
episodes of sexual assault while in the military, he admitted 
that both of these episodes were in the context of severe 
alcohol intoxication.  The examiner commented that it was his 
understanding that these incidents would not "constitute a 
service connected were it to be founded."  Regarding the 
etiology of the veteran's mental condition, the examiner 
commented that dysthymia was considered a lifelong, chronic 
condition and evidence suggested that the veteran exhibited 
symptoms consistent with dysthymia as early as the age of 13.  

In an April 2000 decision, the Social Security Administration 
(SSA) granted the veteran benefits.  He was referred to the 
Gannon Center by Disability Determination Services.  After 
psychological testing, the veteran was diagnosed with major 
depression, and PTSD.  

The veteran was afforded a video hearing before a member of 
the Board in July 2001.  He described getting into fights in 
boot camp about 2-3 times per week.  He described having a 
seizure disorder.  He described being kicked and stomped on 
during boot camp.  He stated that his seizures started in 
1999.  He described an incident of sexual trauma in a service 
club with a man who did not speak English.  He stated that he 
had a blackout after that.  He described another incident 
where he came out of a blackout and his pants were down.  He 
stated that both incidents happened in Germany, but that he 
did not report the incidents.  The veteran's representative 
noted the veteran's discharge papers which noted "apathy", 
and "defective attitude."  An incident of sexual abuse 
prior to service was noted.  The representative wondered 
whether the service medical records were complete.  He noted 
that the veteran was in service until December, but that the 
last records were from August 31.  The chairman noted several 
incidents of fighting in 1977.  The veteran stated that the 
sexual attacks occurred in June or July of 1977 when he was 
in Germany.

A mental health counselor at the Gannon Center submitted a 
letter in July 2001 in which he diagnosed the veteran with 
recurrent major depression, severe without psychotic 
features, and PTSD.  The counselor listed stressors of being 
kicked in the head, neck, and back while being forced to 
crawl on concrete during basic training.  He stated that he 
was told not to go to sick call.  Another stressor was that 
the veteran felt he was sexually violated on a couple of 
occasions while in Germany.  He felt that he was sodomized in 
Germany by the same perpetrator on both occasions.  

The veteran was seen at a VA Medical Center in June 2002 and 
diagnosed with a major mood disorder.  


Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim, in a 
Statement of the Case, and in several Supplemental Statements 
of the Case.  In June 2002, the RO sent the veteran a 
statement explaining the provisions of VCAA.  He was also 
asked to provide VA with information about other evidence 
that might be available, and he was told VA would assist him 
in obtaining additional evidence, such as private medical 
reports and reports from federal agencies.  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has been examined by the VA in connection with his claim 
and he has not identified any additional, relevant evidence 
that has not been requested or obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for a VA examination.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the Board finds that the requirements 
under the VCAA have been met, and the Board will proceed with 
appellate disposition without further delay in the resolution 
of the claim. 

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2001).  

The veteran has been diagnosed with PTSD by the Gannon 
Center, most recently in July 2001.  His principal claimed 
stressors are based on personal assault.  In this regard, the 
Court has noted that in claims for service connection for 
PTSD based on personal assault, VA has established special 
procedures for evidentiary development.  Patton v. West, 12 
Vet. App. 272, 277 (1999).  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty claimants face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging 
on the former Manual M21-1, Part III, paragraph 7.47c(2) 
(Oct. 11, 1995)).  Alternate sources that may provide 
credible evidence of an in-service personal assault include 
medical or counseling treatment records following the 
incident, military or civilian police reports, reports from 
crisis intervention or other emergency centers, statements 
from confidants or family, copies of diaries or journals, or 
behavior changes documented or observed at the time of the 
incident, such as obsessive behavior at the time of the 
incident, pregnancy tests, increased interest in test for 
sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require 
interpretation by a VA neuropsychiatric physician to 
determine whether such evidence bears a relationship to the 
medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).  
Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places, 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

In addition, effective March 7, 2002, VA amended the 
regulations concerning the evidence necessary to establish 
the occurrence of a stressor in claims for service connection 
for PTSD resulting from personal assault.  These new 
regulations partially divided and expanded 38 C.F.R. § 
3.304(f), and require that VA not deny such claims without: 
(1) first advising claimants that evidence from sources other 
than a claimant's service medical records, including evidence 
of behavior changes, may constitute supporting evidence of 
the stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  67 Fed. Reg. 10330-32 (March 7, 
2002) (to be codified at 38 C.F.R. § 3.304(f)(3)) .

Specifically, this regulation provides the following 
guidance:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  

67 Fed. Reg. 10330-32 (March 7, 2002) (to be codified at 38 
C.F.R. § 3.304(f)(3)).

In July 2001, a mental health counselor from the Gannon 
Center diagnosed the veteran with PTSD and attributed it in 
part to the veteran's having been sexually violated while in 
Germany in service.  Therefore, under 38 C.F.R. § 3.304(f), 
for the veteran to prevail in his claim of service connection 
for PTSD, there must only be credible supporting evidence 
that the claimed in-service stressor occurred.

The veteran claims a stressor from an in-service personal 
assault that occurred in Germany in July 1977.  

Service medical records show that the veteran was brought 
into the emergency room on July 31, 1977, at 12:50 in the 
morning, complaining that he got attacked by 3 people.  His 
pupils were dilated, and his ears were clogged.  He was 
disoriented, and the examiner commented that the veteran had 
possible shock with hysteria.  In September 1977 (less than 2 
months after the veteran was seen in the emergency room), the 
veteran was approved to be separated from service due to 
"unsuitability-apathy defective attitude or inability to 
expend effort constructively."  

Although the medical record from July 31, 1977, is not as 
detailed as one would like, the evidence does show that the 
veteran was disoriented, and was noted to have possible shock 
with hysteria.  Furthermore, the new regulation at 38 C.F.R. 
§ 3.304(f)(3) instructs that behavior changes following the 
claimed assault can constituted credible evidence of the 
stressor, and deterioration in work performance is 
specifically listed as an example of a behavior change that 
may constitute credible evidence of the stressor.  The record 
clearly shows that shortly after the veteran was seen in the 
emergency room (less than two months later), his work 
performance deteriorated to the point where it was 
recommended he be separated from service for among other 
things, "inability to expend effort constructively."  This 
certainly would seem to qualify as a deterioration in work 
performance, when compared to the veteran's ability to have 
successfully served two years in the military prior to that.  

It is pointed out that there is also evidence against the 
question of whether the in-service personal assault occurred.  
For one thing, the medical record does not provide great 
detail about the attack that allegedly occurred on July 31, 
1977.  Also, the veteran has not supplied any corroborating 
versions of the attack, and he waited over 20 years to claim 
that this attack in particular was the attack that caused his 
PTSD.  Still, for the reasons discussed above, the evidence 
is deemed to be in equipoise regarding the question of 
whether the veteran was assaulted while in Germany.  
Accordingly, the veteran is granted the benefit of the doubt 
regarding this question.  Patton v. West, 12 Vet.App. 272, 
277 (1999).  Thus, in light of a diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence linking the veteran's 
PTSD to the stressor, the veteran's claim of service 
connection for PTSD is granted. 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

